Citation Nr: 0119040	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  96-07 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. What evaluation is warranted from March 27, 1992, for 
residuals of a right ankle injury, limitation of motion, 
currently evaluated as 10 percent disabling?

2. What evaluation is warranted from March 27, 1992, for 
residuals of a right ankle injury, instability, currently 
evaluated as 10 percent disabling?

3. What evaluation is warranted from March 27, 1992, for a 
gastric ulcer, currently evaluated as 10 percent 
disabling?

4. What evaluation is warranted from March 27, 1992, for 
post-traumatic stress disorder (PTSD), currently evaluated 
as 70 percent disabling?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1968, which service included a tour of duty in the 
Republic of Vietnam from March 1967 to October 1968.  His 
decorations include The Distinguished Flying Cross with two 
Oak Leaf Clusters, and The Silver Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
residuals of a right ankle injury, and assigned a 
noncompensable rating to the disability; granted service 
connection for a gastric ulcer, and assigned a noncompensable 
rating for the disability; and granted service connection for 
PTSD with an assigned 30 percent disability evaluation.  

It is noted that the issues on appeal are based on 
disagreement with the initial ratings assigned following a 
grant of service connection; thus, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  During the pendency of his 
appeal, the veteran's disability rating for the service-
connected residuals of a right ankle injury was increased to 
a 10 percent rating and then assigned two separate ratings of 
10 percent each under Diagnostic Codes 5271 and 5273, 
effective from March 27, 1992 (the date of claim).  The 
rating for the service-connected ulcer disorder was also 
increased from a noncompensable to a 10 percent rating, 
effective from March 27, 1992.  Likewise, the Board notes 
that the assigned rating for the veteran's service-connected 
PTSD was increased first to 50 percent disabling in a 
November 1995 rating decision; and then to 70 percent 
disabling in a December 1999 rating decision, effective from 
March 27, 1992.  However, these claims remain on appeal as 
the disability evaluation assigned to each is less than the 
maximum available benefits under VA laws and regulations.  AB 
v. Brown, 6 Vet. App. 35,38 (1993).  Thus, the issues on the 
title page of this decision reflect the current status of the 
issues on appeal.

The Board has determined that the case must be remanded yet 
again for further development of the issue of what is the 
proper evaluation for the veteran's service-connected gastric 
ulcer disorder from March 27, 1992.  Therefore, the Board 
will only address the remaining rating issues in the body of 
this decision and reserve further comment on the gastric 
ulcer disability for the remand appended to the end of this 
decision.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of right ankle 
injury is manifest by subjective complaint of constant pain, 
limited motion and "popping out"; objective findings of 
tenderness, no more than moderate limitation of motion with 
pain, mild atrophy of the right calf, and some lateral 
instability.

3.  The veteran is unable to secure a substantially gainful 
occupation due to his service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent, from March 27, 1992, for residual limitation of 
motion of right ankle injury, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2000).

2.  The criteria for a disability rating higher than 10 
percent, from March 27, 1992, for residual instability of 
right ankle injury, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.59, 4.71a, 
Diagnostic Code 5273 (2000).

3.  The criteria for an initial 100 percent disability rating 
from March 27, 1992, for PTSD, have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right ankle disability warrants 
a higher evaluation than the two currently assigned separate 
10 percent ratings for limitation of motion and instability 
of the right ankle.  In written statements and testimony 
presented at the RO in September 1995, the veteran has 
consistently alleged that he suffers from pain, limitation of 
movement and instability in his right ankle.  The veteran 
further contends that a 100 percent rating is warranted for 
his PTSD disability as it has prevented him from working 
since 1992.

As noted in the Introduction above, the veteran had active 
service from November 1964 to October 1968, which included a 
tour of duty in the Republic of Vietnam from March 1967 to 
October 1968.  His MOS (military occupational specialty) was 
a flight engineer of a special helicopter.  His awards and 
decorations include The Distinguished Flying Cross with two 
Oak Leaf Clusters and The Silver Star for repeated feats of 
extreme bravery and skill as an aerial gunner standing in the 
open doorway of an armed helicopter under attack.  He was 
wounded in the leg by enemy fire during one of these 
engagements.  The veteran was also treated for repeated right 
ankle sprains while in service; in June 1966, he underwent 
surgery on his right ankle with transfer of the peroneus 
brevis tendon to reform the lateral ligaments of the ankle 
joint.  

Preliminary Procedural Issue

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the Act).  This 
liberalizing law is applicable to the appellant's claims.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It does not, however, require that VA 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  In this case, the Board finds that the duties to 
notify and to assist have been met. The veteran was provided 
with notice of the evidentiary requirements and laws and 
regulations relative to the criteria for establishment of 
entitlement to higher ratings for his service-connected PTSD 
and residuals of right ankle injury in the initial decision 
of the RO dated in July 1992, and subsequent rating 
decisions, as well as the statement of the case (SOC) issued 
in November 1994, and supplemental statements of the case 
(SSOC) dated in March 1995, August 1995, March 1996, January 
1997, and January 2000.  The veteran was given additional 
opportunity to submit or identify any other relevant records 
during the personal hearing conducted at the RO in September 
1995.  The veteran was also advised of the evidentiary 
requirements to support his claims in the Board's remand of 
October 1997.  Thereafter, the RO was informed by the VA 
medical facility in Biloxi, Mississippi, that the veteran's 
treatment records had been checked out to the veteran, 
himself, in December 1994.  Subsequently, the RO by letter 
dated in August 1998, requested that the veteran submit any 
copies of VA medical records he might have in his possession.  
No response was received from the veteran.  

It is noted that review of the claims folder revealed that 
the Social Security Administration (SSA) had contacted the VA 
in February 2001 in order to request copies of the veteran's 
VA medical records in support of the veteran's claim for SSA 
disability benefits.  However, the Board further finds that 
there is no indication of record that there is any additional 
available evidence which has not been obtained by the RO 
which would aid the veteran's claims.  The Board, therefore, 
finds that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  The VA has fulfilled its duties to notify and assist 
under the VCAA, and the Board will now review the veteran's 
claim on the merits.

Issues on Appeal

With respect to the veteran's claims for higher ratings for 
his service-connected PTSD and residuals of a right ankle 
injury, disability ratings are based, as far as practicable, 
upon the average impairment of earning capacity resulting 
from the disability.  38 U.S.C.A. § 1155.  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2 (2000).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  Id.; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that these claims are based on the 
assignment of an initial rating for disabilities following an 
initial award of service connection for those disabilities.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  Id.  
Thus, in this case the Board must consider the appropriate 
rating for each disability from the date of claim, March 27, 
1992, to the present.


Higher rating for residuals of right ankle injury

The RO granted service connection and originally assigned a 
noncompensable evaluation for postoperative right ankle 
ligaments under Diagnostic code 5271, as of the date of 
receipt of the claim, March 27, 1992.  See 38 C.F.R. § 3.400 
(2000).  Subsequent to this decision, the RO granted a 10 
percent disability rating under Diagnostic Code 5271, 
effective from March 27, 1992, and then an additional 
separate 10 percent rating under Diagnostic Code 5273, 
effective from March 27, 1992.  

A report of VA examination conducted in June 1992, indicated 
that the veteran complained of aching pain in the right ankle 
in recent years.  Physical examination revealed no swelling, 
tenderness or deformity.  In addition, dorsal flexion and 
plantar flexion were normal.

The veteran's right ankle was again examined by VA in 
February 1994.  The veteran complained of chronic pain, 
swelling and giving way of the joint.  On physical 
examination the veteran was observed to walk with a limp on 
the right.  There was a well-healed surgical scar at the 
lateral aspect of the lower leg and ankle.  Dorsiflexion was 
limited to the neutral position and plantar flexion to 35 
degrees.  No swelling was noted but he did have tenderness 
over the lateral and anterior aspect of the ankle.  There was 
also indication of increased pain with inversion of the foot 
and ankle.  The veteran exhibited poor ability to heel and 
toe walk but was able to squat and arise again.  

VA treatment records dated in 1993 and 1994, note a finding 
of bony enlargement over both malleoli.  A radiology report 
dated in October 1993 revealed mild traumatic arthritis of 
the right ankle, slight widening of the ankle mortise and 
cyst-like change in the lateral malleolus which might be 
related to an old injury.  The VA also supplied the veteran 
with a brace for the right ankle.

The veteran's right ankle was again examined by VA in May 
1999.  The veteran complained of increasing difficulties with 
the right ankle beginning in the 1980's.  He had increasing 
amounts of pain, soreness, aching and tenderness.  He also 
experienced swelling and popping out of the ankle.  He was 
wearing an AFL on the right leg but not a brace.  He also 
suffered flare-ups, maybe once or twice a month, when he had 
increased pain and stiffness with increased limitation of 
motion.  However, the examiner noted that any change in 
motion measurements could not be ascertained unless the ankle 
was examined at the time of the flare-up.  On physical 
examination the veteran was observed to walk with a stiff 
ankle type gait and limp on the right side.  There was 
approximately a 1/2 inch of atrophy of the right calf.  There 
was objective evidence of some pain, soreness and tenderness 
with motion.  He could only dorsiflex to neutral; he could 
plantar flex to 40 degrees with pain.  He had good strength 
against resistance in the ankle.  There was no other swelling 
or deformity noted in the ankle.  He did have some looseness 
to lateral testing.  The final diagnosis was residual 
postoperative injury to the right ankle with instability.

The RO has assigned a 10 percent rating under Diagnostic Code 
5271, limitation of motion of the ankle, and a 10 percent 
rating by analogy under Diagnostic Code 5273, for instability 
of the ankle, in order to fairly compensate the veteran for 
his disability.  

Limitation of motion

Diagnostic Code 5271 provides for a 10 percent evaluation 
where there is moderate limited motion of the ankle.  A 20 
percent evaluation is to be assigned for marked limited 
motion of the ankle.  38 C.F.R. § 4.71a; Diagnostic Code 5271 
(2000).  Full range of motion of the ankle is present when 
there is 20 degrees of dorsal flexion and 45 degrees of 
plantar flexion. 38 C.F.R. § 4.71, Plate II (2000).

The Board finds, based on the evidence of record that a 
rating in excess of 10 percent from March 27, 1992, is not 
warranted for the veteran's right ankle disability due to 
limitation of motion.  Objective evidence since the 
initiation of the claim shows no more than moderate 
limitation of motion.  Although the veteran's dorsal flexion 
is limited to the neutral position, he has almost normal 
range of plantar flexion.  

In addition, the Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59; Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The Board also has 
considered whether a higher rating is warranted under these 
provisions.  The Board finds that while this case presents 
clear evidence confirming right ankle pain, the only 
objective evidence of additional functional loss is the 
recent VA examiner's opinion that while the veteran most 
certainly suffers some additional limitation due to pain 
during flare-ups, he could not medically ascertain the degree 
of additional limitation.  Thus, the Board concludes his 
symptomatology since March 27, 1992, even considering the 
objective evidence of pain on motion, is clearly more 
approximate to the moderate limitation of motion comtemplated 
by the 10 percent rating under Diagnostic Code 5271.  See 
DeLuca v. Brown, 8 Vet. App. at 206-207; 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59.  Accordingly, the Board concludes that upon 
application of the provisions of 38 C.F.R. § 4.40, no more 
than a 10 percent disability evaluation is warranted in this 
case.  See 38 C.F.R. §§ 4.3, 4.7.

Instability

There is no specific diagnostic code for instability of the 
ankle.  VA regulations provide that when an unlisted disorder 
is encountered it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  As noted above, 
the RO has rated the veteran's residual instability of the 
right ankle by analogy, to the criteria of Diagnostic Code 
5273, for os calcis or astragalus, malunion of.  Under this 
rating code, a 10 percent rating is warranted for moderate 
deformity of the ankle; a 20 percent rating is warranted for 
marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 
(2000).

Based on the evidence of record, the Board finds that for all 
times since March 27, 1992, the veteran's instability 
residuals have warranted no more than a 10 percent rating.  
Although some lateral instability has been repeatedly noted 
during examinations, there is no evidence of excessive 
instability, or objective findings of swelling or other 
deformity.  Thus, based on analogy, the Board holds that the 
veteran's symptomatology is more approximate to moderate 
deformity under Diagnostic Code 5273; and thus, warrants no 
more than a 10 percent rating.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  It is noted that Diagnostic Codes 5270 and 
5272 are not applicable as there is no evidence of ankylosis.  
Furthermore, the Board finds that the record does not show 
the disabilities to be so exceptional or unusual, with marked 
interference with employment or repeated hospitalization 
beyond that contemplated by rating criteria, as to render 
application of schedular standards impractical.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Higher rating for PTSD

The RO granted service connection and originally assigned a 
30 percent evaluation for PTSD as of the date of receipt of 
the veteran's claim, i.e., March 27, 1992.  See 38 C.F.R. § 
3.400 (2000).  Subsequent to this decision, the RO granted a 
50 percent disability rating, and then a 70 percent 
disability rating, also effective as of March 27, 1992.  

The criteria for evaluating the degree of impairment 
resulting from a service-connected psychiatric disorder were 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) with 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  Where regulations 
change during the course of an appeal, the Board must 
determine, if possible, which set of regulations, the old or 
the new, is more favorable to the claimant and apply the one 
more favorable to the case.  VAOGCPREC 11-97; 62 Fed.Reg. 
37953 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  This determination depends on the facts of the 
particular case and therefore is made on a case-by-case 
basis.  See VAOGCPREC 11-97 at 2.

A 50 percent disability evaluation under the old criteria was 
warranted for post-traumatic stress disorder when the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and his reliability, flexibility, and efficiency levels were 
so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and his psychoneurotic symptoms be of 
such severity and persistence that there was a severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in the veteran's virtual isolation in the 
community, or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior, or that the 
individual was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 (1996) [Emphasis added].

In the instant case, the Board finds that the rating criteria 
in effect from 1992 to 1996 are more favorable to the veteran 
than the amended regulations currently in effect.  In this 
regard, the United States Court of Appeals for Veterans 
Claims held that the former criteria for a 100 percent rating 
under 38 C.F.R. § 4.132, Diagnostic Code 9411, were each 
independent bases for granting a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994).  Therefore, under the 
former regulations, if the veteran's post-traumatic stress 
disorder resulted in either (1) "virtual isolation in the 
community," (2) "[t]otally incapacitating psychoneurotic 
symptoms," or (3) a "[demonstrable inability] to obtain or 
retain employment," a 100 percent schedular rating would be 
applicable.  See 38 C.F.R. § 4.132 (1996).

The veteran was examined by VA for his PTSD in June 1992.  He 
gave an occupational history of having worked for General 
Motors for 14 years until he took an early retirement.  
During those years, he had experienced increasing problems on 
the job related to his ability to get along with others as 
well as his chronic alcohol and drug use.  He had even 
accepted a demotion.  After his employment with General 
Motors, the veteran had worked odd jobs as a horse trainer 
and janitor.  

A statement from a former employer was received in 1993, 
which indicated that the veteran had been employed for 
approximately six months in 1991 as the manager of an Arabian 
Horse Farm.  An assistant had been hired to compensate for 
the veteran's inability to do the more strenuous physical 
tasks of the job.  However, the veteran was still found to 
lack the patience necessary to deal with other employees, 
customers, and his employer.  

A report of VA examination conducted in January 1994, 
indicated that during the veteran's years at General Motors 
he had done various jobs, mostly quite skilled.  However, the 
veteran stated that the only way he could manage to get along 
with coworkers or the foremen was to be  either "drunk or 
high".  He took early retirement in 1982.  He also quit all 
drugs and alcohol in 1982 and had remained abstinent since.  
He was married once, from 1971 to 1977, but divorce ensued 
due to quarrels concerning his drug and alcohol use and 
"strange behavior".  The veteran reported current symptoms 
of avoidance, irritability, flashbacks once a month, and 
nightmares about five times a week.  The examiner found no 
evidence of psychosis; the veteran did exhibit mild 
depression and phobias.  The diagnosis was PTSD.  His current 
GAF score was 55.  

GAF is global assessment of functioning which under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) [DSM-IV] reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  A 55-
60 GAF rating indicates moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  "A GAF of 50 is defined as 
'Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

An October 1994 written statement from G. D. Ariza, M.D., a 
private psychiatrist, indicated that he had treated the 
veteran off and on from September 1975 to February 1980 due 
to depression, anxiety, and severe difficulty coping with 
work pressures. He was treated with psychotherapy and 
pharmacotherapy including antidepressants, anxiolytics and 
sedatives.  

VA clinical records indicate that the veteran was 
psychologically evaluated in October 1993 for participation 
in the VA homeless veterans program.  At time of admission 
into the Domiciliary/Homeless Veterans Program, the veteran 
was noted to be unemployable.  In November 1993, at the 
veteran's 30-day review, he was again noted to be 
unemployable.  In December 1993, the veteran reported he had 
a job offer once his ankle improved.  In January 1994, the 
veteran's PTSD symptoms included sleep disturbances and 
recurring nightmares.  In February 1994 during group therapy, 
the veteran was noted to hold himself aloof from the others 
and seemed to exert a lot of energy to maintain control of 
himself.  He spoke of isolating himself for awhile.  In March 
1994, the veteran was discharged at his own request.  A note 
from a VA vocational rehabilitation specialist, dated in 
August 1994, noted that the veteran's medical records were 
marked "unemployable" and the veteran had no plans to seek 
gainful employment.

A VA hospital discharge report dated in December 1994, 
indicated that the veteran was admitted for a six-week 
inpatient psychiatric treatment program.  At admission a long 
history of PTSD symptoms were noted to include intrusive and 
recurrent thoughts, nightmares, occasional flashbacks, 
depression, hypervigilance, emotional withdrawal, social 
isolation, and uncontrolled anger.  The veteran was placed on 
psychotropic medication and began to participate in the 
program; however, after approximately one week, the veteran 
requested discharge due to an increase in symptomatology and 
feeling overwhelmed.  The diagnosis at discharge was PTSD 
with depression and the GAF score was 41 indicative of severe 
occupational impairment and moderately severe social 
impairment.  He was discharged to return to live with his 
parents and to continue on his medications.

The veteran underwent another VA psychiatric examination in 
June 1995.  He indicated that he had not worked since July 
1991 as he could not handle the horses anymore and his ankle 
bothered him.  He claimed continued abstinence from both 
drugs and alcohol.  He admitted to having been incarcerated 
"dozens" of times for antisocial behavior such as assault 
and battery, resisting arrest, DUI's, etc.  However, he 
denied any problems with legal authorities since he stopped 
drinking in 1982.  Currently, he stayed by himself a lot, 
camping in a tent in the woods.  During the summers, he 
hitchhiked to Florida.  He was not receiving any psychiatric 
treatment at that time and described only vague symptoms of 
"dreams".  The examiner noted a blunted affect but the 
veteran did not appear anxious or depressed.  His speech was 
coherent and relevant and his intellectual functioning well 
preserved.  The examiner found him to still have some PTSD 
symptoms but believed his withdrawal and attitude were due in 
part to his avoidant personality.  The diagnosis on Axis I 
was PTSD and on Axis II, avoidant personality.  His GAF score 
was estimated to be 55-60.

The veteran presented testimony at a personal hearing 
conducted at the RO in September 1995.  He indicated that he 
could not return to the hospital for inpatient care because 
he could not stand being indoors.  He was currently sleeping 
at his parents' home and spending his days in the woods.  He 
liked to be alone.  Sometimes he'd spend the time "try[ing] 
to get rid of the nightmare from the night before".  
Transcript, pg. 15.  He tried to avoid anything to do with 
war, as well as other veterans.  He did not share war stories 
as he had enough in his own head.  He did not wear camouflage 
clothing or anything else associated with Vietnam.  He had 
spent years trying to forget; he did not want to be reminded.  
During the winter months, he traveled throughout the 
southeastern states, staying in the barns of the people who 
he used to work for as a horse trainer.  The veteran stated 
that he believed his PTSD symptomatology was becoming worse.  
He had not contacted the VA vocational rehabilitation people 
because he could not even read a sentence in a book without 
getting confused.  

Following the Board's remand of this case, the veteran was 
again examined by VA for his PTSD in May 1999.  It was noted 
that the veteran's father had died and the veteran was 
currently living with his mother.  He described a lot of 
traumatic combat experience while stationed in the Republic 
of Vietnam.  He had been going to a VA medical facility on a 
regular basis, every month for the past two to three years; 
however, he refused any kind of medication.  Due to the 
ethnic background of the examiner (oriental) the veteran 
refused to have the office closed.  He appeared nervous, 
anxious and depressed with suicidal thoughts.  He reported 
hearing voices telling him what to do.  He was preoccupied 
with his traumatic experiences in Vietnam.  His symptoms 
included sleep disturbances, nightmares, irritability and 
anger, difficulty with concentration and an exaggerated 
startle response.  He practiced hypervigilance.  He avoided 
people.  He experienced intense psychological distress at 
exposure to events that symbolized or resembled any aspect of 
his experiences in Vietnam.  He tried to avoid any activity 
or situation that would arouse such recollections and had a 
restricted range of affect.  The examiner noted that the 
veteran did appear alert and fairly neat in appearance, with 
coherent and relevant speech.  His mood was depressed.  He 
admitted to having suicidal ideation, hearing voices, and 
believed that people were out to get him.  He was oriented, 
with fair memory and average intellectual function.  Judgment 
and insight were impaired.  The diagnosis on Axis I was PTSD 
and he was assigned a GAF of 40, past and current, indicative 
of some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  The examiner concluded that the veteran had 
"severe impairment of his industrial and social 
adaptability.  He has no ability to perform day-to-day 
activities.  He is not able to interact appropriately with 
others and he does not want to be with people.  He has poor 
impulse control.  He had no ability to accept supervision and 
criticism.  He is not flexible.  He has poor concentration."

VA outpatient psychiatric treatment records, dated in 
September 1999, noted that the veteran was suffering 
increased stress as a result of continued shared catering 
responsibilities of his mother.  He was coping by isolating 
himself as much as possible.  He also expressed reasons to 
end his life after his mother died.

Looking at the medical evidence of record longitudinally, it 
shows that the veteran was/is in touch with reality and he 
did not experience disturbed thought or behavioral processes 
such as fantasy, confusion, panic, and explosions of 
aggressive energy.  Additionally, although it has been shown 
that the veteran is reclusive, he also takes part in some 
fashion in the care of his elderly mother.  Accordingly, the 
evidence of record does not demonstrate findings of 
symptomatology of virtual isolation or totally incapacitating 
psychoneurotic symptoms.

However, there is evidence of record that indicates that the 
veteran's post-traumatic stress disorder has caused transient 
suicidal ideation and constant depression along with his 
isolationism.  Moreover, the record shows that PTSD precludes 
the appellant from securing a substantially gainful 
occupation.  Although the appellant worked a number of jobs 
as either a janitor or horse trainer, there is no evidence 
that he has held a job for any significant period of time 
since he left General Motors in the early 1980's, and there 
is no evidence that substantially gainful employment was 
possible at any time since March 27, 1992.  

Accordingly, the Board finds the impact of the veteran's PTSD 
to be totally disabling because it precludes substantially 
gainful employment.  Therefore, a 100 percent evaluation from 
March 27, 1992 for post-traumatic stress disorder is 
warranted.


ORDER


An initial disability rating in excess of 10 percent from 
March 27, 1992, for residuals of right ankle injury, 
limitation of motion, is denied.

An initial disability rating in excess of 10 percent from 
March 27, 1992, for residuals of right ankle injury, 
instability, is denied.

An initial 100 percent evaluation from March 27, 1992, for 
post-traumatic stress disorder is granted.



REMAND

The veteran's gastric ulcer disorder was last examined by VA 
in May 1999; however, the written report of that examination 
indicates that the veteran left before the examination was 
completed.  Since that date, the evidence shows that the 
veteran was hospitalized in December 1999 and January 2000 at 
both private and VA medical facilities for treatment of this 
condition.  In a December 2000 rating action, the RO assigned 
a temporary total (100%) disability rating from December 30, 
1999, and continued the 10 percent rating from March 1, 2000.  
However, the Board notes that the veteran has not been 
examined, for compensation purposes, since his period of 
hospitalization.   

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim of entitlement to a higher 
initial evaluation for a gastric ulcer disorder.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. at 312-13.  This duty includes conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
If an examination report is incomplete, the Board must await 
its completion, or order a new examination, before deciding 
the veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992).

The Board further notes that the veteran appealed the 
original rating action which granted service connection and 
assigned the initial rating to his gastric ulcer disability.  
In a decision issued while the veteran's claim was pending, 
the United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in which 
separate ratings can be assigned for separate periods of time 
based on the facts found.  Thus, on remand, the RO must 
consider whether a staged rating should be assigned for the 
veteran's gastric ulcer disability.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
gastrointestinal examination to determine 
the nature and extent of his service-
connected gastric ulcer disorder.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to a higher initial 
evaluation for a gastric ulcer disorder.  
If the determination remains adverse to 
the veteran, he and his representative, 
if any, should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

3.  Any additional action required to 
comply with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should also be 
undertaken.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  The veteran has the right 
to submit additional evidence and argument on this matter.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



